DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This Office Action is in response to correspondence filed 18 October 2019 in reference to application 16/657,137.  Claims 1-12 are pending and have been examined.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Objections
Claim 11 objected to because of the following informalities:  Claim 11 does not end with a period.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 4 recites the limitation "the specific number of times" in line 5.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-5, 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Woodruff et al. (US PAP 2019/0208317) in view of Takiguchi et al. (US PAP 2006/0122832).

Consider claim 1, Woodruff teaches an artificial intelligence (AI) device (abstract, figure 7) comprising: 
a memory configured to store data (0057, memory); 
a voice acquisition interface configured to acquire a voice signal (0057, acoustic sensors); and 

Woodruff does not specifically teach providing the preprocessed voice signal to a voice recognition model to acquire a voice recognition result.
In the same field of speech signal separation, Takiguchi teaches providing the preprocessed voice signal to a voice recognition model to acquire a voice recognition result (0091, enhanced filtered speech signal is processed by speech recognition unit).
Therefore it would have been obvious to one of ordinary skill in the art at the time of effective filing to use filtered speech for speech recognition as taught by Takiguchi in the system of Woodruff in order to allow speech recognition systems to deal with external noises (Takiguchi 0026-27).

Consider claim 2, Woodruff teaches the AI device of claim 1, wherein the parameter includes: 
at least one of an attenuation amount of a noise signal in the voice signal or a normalization value of a speech signal in the voice signal (0034, signal filtering to obtain target signals such as voice), and 
wherein the processor is configured to: 


Consider claim 3, Woodruff teaches the AI device of claim 1, wherein the characteristics of the voice signals accumulated in the memory include at least one of levels of noise signals in voice signals preprocessed based on the parameter or levels of speech signals in the voice signals preprocessed based on the parameter (0032, 35, 36 collection [accumulation] of known target signals and noise signals used to train filter), and 
wherein the processor is configured to: 
acquire at least one of a distribution of levels of noise signals accumulated in the memory or a distribution of levels of speech signals accumulated in the memory (0036, captured sound characteristics can be uploaded back for training and filter updating).

Consider claim 4, Woodruff teaches the AI device of claim 1, wherein the processor is configured to: 
acquire the distribution of the characteristics of the voice signals accumulated in the memory, when the preprocessing is performed the specific number of times or more (0035, segments can be collected each time only a category of sound is present.  Thus the specific number is 1).

Consider claim 5, Woodruff teaches the AI device of claim 1, wherein the processor is configured to: 
change the parameter by using the distribution of the characteristics of the voice signals accumulated in the memory and a preset distribution (0032, 36, filter parameters set based on acquired filtered audio and training [preset] data).

Consider claim 7, Woodruff teaches the AI device of claim 5, wherein the preset distribution is a distribution of characteristics of training voice signals used for training a voice recognition model (0034, training data set).

Consider claim 8, Woodruff teaches the AI device of claim 7, wherein the parameter includes: 
at least one of an attenuation amount of a noise signal in the voice signal or a normalization value of a speech signal in the voice signal (0033-34, filtering coefficients to extract target signal), and 
wherein the processor is configured to: 
perform at least one of an operation of changing the attenuation amount of the noise signal or an operation of changing a normalization value of a speech signal, by using the distribution of the characteristics of the voice signals accumulated in the memory and the distribution of the characteristics of the training voice signals used for training the voice recognition model (0032-36 filter coefficients trained on training data as well as updated based on extracted filtered data).

Consider claim 9, Woodruff teaches the AI device of claim 7, wherein the processor is configured to: change the parameter to reduce a difference between the distribution of the characteristics of the voice signals accumulated in the memory and the distribution of the characteristics of the training voice signals (0035-36, models are updated so that they better match the actual signal data).

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Woodruff and Takiguchi as applied to claim 5 above, and further in view of Komeji et al. (US PAP 2013/0231929).

Consider claim 6, Woodruff and Takiguchi teach the AI device of claim 5, but does not specifically teach wherein the processor is configured to: change the parameter when a difference between the distribution of the characteristics of the voice signals accumulated in the memory and the preset distribution is equal to or greater than a preset value.
In the same field of voice signal filtering, Komeji teaches wherein the processor is configured to: change the parameter when a difference between the distribution of the characteristics of the voice signals accumulated in the memory and the preset distribution is equal to or greater than a preset value (0149, when difference between stored and new coefficients are below a threshold, update is not performed).
Therefore it would have been obvious to one of ordinary skill in the art at the time of effective filing to update filters only when differences are above a threshold as taught .

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Woodruff and Takiguchi as applied to claim 1 above, and further in view of Schroeter et al. (US PAP 2016/0125876).

Consider claim 10, Woodruff and Takiguchi teach the AI device of claim 1, but do not specifically teach wherein the AI device is an AI server, and wherein the voice acquisition interface includes a communication interface to receive the voice signal from an electronic device.
In the same field of speech signal filtering, Schroeter teaches wherein the AI device is an AI server (figure 1, 0025, 0027, speech enhancement processing may be network based server), and wherein the voice acquisition interface includes a communication interface to receive the voice signal from an electronic device (0028, speech information transmitted to server via network)
Therefore it would have been obvious to one of ordinary skill in the art at the time of effective filing to use a server based system of filtering as taught by Schroeter in the system of Woodruff and Takiguchi in order to more accurately perform filtering and reduce power required by the client device (Schroeter 0003).

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Woodruff and Takiguchi  and Schroeter as applied to claim 10 above, and further in view of Phillips et al. (US PAP 2011/0054897).

Consider claim 11, Schroeter teaches the AI device of claim 10, wherein the processor is configured to: 
receive a first voice signal and first identification information from a first electronic device (0024, noise speech sent to speech enhancer, 0022 device profile including device ID), perform preprocessing for the first voice signal based on a first parameter corresponding to the first identification information (0022, 24, speech enhancement based on enhancement profile of device), provide the preprocessed first voice signal to the voice recognition model to acquire a first voice recognition result (0033, speech recognition), store a characteristic of the preprocessed first voice signal in the memory (0032 updating profiles based on audio stream, which must be stored at least temporarily), and change the first parameter using a distribution of characteristics of first voice signals accumulated in the memory (0032 updating profiles based on audio stream), and 
receive a second voice signal and second identification information from a second electronic device (0024, noise speech sent to speech enhancer, 0022 device profile including device ID, 0026 second user and device), perform preprocessing for the second voice signal based on a second parameter corresponding to the second identification information (0022, 24, speech enhancement based on enhancement profile of device), provide the preprocessed second voice signal to the voice recognition 
Woodruff and Takiguchi and Schroeter do not specifically teach
transmit the first voice recognition result to the electronic device
transmit the second voice recognition result to the electronic device.
In the same field of speech recognition, Phillips teaches 
transmit the first voice recognition result to the electronic device (0118, text returned form ASR server to client device)
transmit the second voice recognition result to the electronic device (0118, text returned form ASR server to client device).
Therefore it would have been obvious to one of ordinary skill in the art at the time of effective filing to transmit ASR results back to the client as taught by Phillips in the system of Woodruff and Takiguchi and Schroeter in order to allow for a well-known way of providing speech recognition results at a client device.

Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Woodruff and Takiguchi as applied to claim 1 above, and further in view of Phillips.

Consider claim 12, Woodruff and Takiguchi teach the AI device of claim 1, wherein the AI device is an electronic device (Woodruff figure 7), 

However Woodruff and Takiguchi do not specifically teach wherein the processor is configured to: provide the preprocessed voice signal to the voice recognition model installed in an AI server by transmitting the preprocessed voice signal to the AI server, and acquire the voice recognition model by receiving the voice recognition result from the AI server.
In the same field of speech recognition, Phillips teaches 
wherein the processor is configured to: provide the preprocessed voice signal to the voice recognition model installed in an AI server by transmitting the preprocessed voice signal to the AI server, and acquire the voice recognition model by receiving the voice recognition result from the AI server (0118, speech sent to ASR server, text returned form ASR server to client device).
Therefore it would have been obvious to one of ordinary skill in the art at the time of effective filing to transmit ASR results back to the client as taught by Phillips in the system of Woodruff and Takiguchi in order to allow for a well-known way of providing speech recognition results at a client device.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Jelinek (US PAP 2005/0143989) teaches updating noise reduction parameters from noise reduced speech, see figure 1. Sugiyama (US Patent .  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS C GODBOLD whose telephone number is (571)270-1451.  The examiner can normally be reached on 7:30-12 Monday and Friday, 7:30-6 Tuesday-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richemond Dorvil can be reached on (571) 272-7602.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 


DOUGLAS GODBOLD
Examiner
Art Unit 2658



/DOUGLAS GODBOLD/           Primary Examiner, Art Unit 2658